Citation Nr: 0121352	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's March 1998 rating decision.  In that 
decision, the RO denied the veteran's application to reopen a 
previously denied claim for service connection for a heart 
disorder, finding that new and material evidence had not been 
submitted.  Also in that decision, the RO denied service 
connection for an acquired psychiatric disorder.  

REMAND

As part of his appeal, the veteran was scheduled for a 
hearing before a Board member sitting at the RO (i.e., a 
Travel Board hearing).  The hearing was scheduled for June 
12, 2001, but the veteran did not appear.  On June 13, 2001, 
the RO sent the veteran a letter, noting his failure to 
appear for the Travel Board hearing, and telling him that any 
request for a new hearing date must be filed with the Board 
within 15 days and required a showing of good cause for 
failure to appear at the scheduled hearing and circumstances 
which prevented him from timely asking for a postponement of 
the hearing prior to the hearing date (i.e., the RO explained 
the provisions of 38 C.F.R. § 20.704(d) (2000)).  

On June 25, 2001, the Board received a statement from the 
veteran (on a form provided to him by the RO with its recent 
letter) which he dated June 18, 2001 and which was mailed 
(shown by envelope postmark) on June 20, 2001.  The Board 
construes this correspondence from the veteran as a request 
for a new Travel Board hearing date.  The veteran said that 
he did not appear at the June 12, 2001 hearing because his 
driver's license had recently been suspended (he submitted a 
recent notice from the state to this effect) and he received 
notice of the suspension on the day before the hearing date; 
he was then unable, prior to the scheduled hearing, to reach 
the person at the RO, who had been working with him on his 
claims, to tell him he had no way of getting to the hearing; 
and he had planned to attend the Board hearing, and had even 
had his DWI trial postponed for a few days so he could attend 
the hearing.  The veteran said there was just no way possible 
for him to have made it to the scheduled Board hearing, and 
he asked for a "continuance" (under the circumstances, the 
Board interprets this as a request for another Traval Board 
hearing date).  The veteran added that he would be in jail 
for the next 30 days.   

Based on a showing of good cause, the Board grants the 
veteran's motion for a new Travel Board hearing date.  
38 C.F.R. § 20.704(d) (2000).  Thus the case must be returned 
to the RO to schedule the veteran for such hearing.  
38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2000).

On remand, the RO should also assure that, with respect to 
the issues on appeal, there has been compliance with the 
notice and duty to assist provisions of the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In this regard, a May 2001 
document indicates that the RO planned to seek any additional 
medical records from 1976 through 1978 from the Sioux Falls 
VA Medical Center (VAMC), but this development action 
apparently was never completed.  In a July 2001 written 
presentation to the Board, the veteran's representative asked 
that the case be remanded to obtain such VA medical records.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should assure compliance with 
the notice and duty to assist provisions 
of the VCAA with respect to the issues on 
appeal.  This includes obtaining any 
additional medical records from 1976 
through 1978 from the Sioux Falls VAMC.  

If additional evidence is obtained 
puruant to VCAA development, the RO 
should take appropriate adjudicative 
action.



2.  The RO should again schedule the 
veteran for a Travel Board hearing on the 
issues on appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedure.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).







